Order, Supreme Court, New York County (Charles Solomon, J.), entered on or about April 25, 2006, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish any special circumstances warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). There were no mitigating factors not otherwise adequately taken into account by the guidelines. Concur—Tom, J.P., Mazzarelli, Saxe, Marlow and Williams, JJ.